           Case 1:20-cr-00523-GHW Document 18 Filed 02/21/21 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 2/21/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                                                               :
                                                               :
                                                               :        1:20-cr-523-GHW
                              -v-                              :
                                                               :             ORDER
 MEDGHYNE CALONGE,                                             :
                                                               :
                                            Defendant. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         As stated on the record during a status conference held on February 19, 2021, trial in this

matter will commence on September 13, 2021 at 9:00 a.m. The trial will take place in a courtroom

to be determined in the United States District Court for the Southern District of New York,

Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

         The pretrial materials required by Rule 6 of the Court’s Individual Rules of Practice in

Criminal Cases, including motions in limine, are due no later than June 28, 2021. If any motions in

limine are filed, opposition papers are due no later than seven days after the date of service of the

motion. Reply papers, if any, are due no later than four days after the date of service of the

opposition. Courtesy copies of motions in limine should be submitted when the motions are fully

briefed. The Court will hold a final pretrial conference in this matter on August 30, 2021 at 3:00

p.m.

         The parties are further directed to submit (1) a proposed brief description of the case, to be

read to the venire and (2) a brief, mutually acceptable overview of the applicable law, to be read to

the jury as part of the Court’s initial instructions prior to opening statements, no later than June 28,

2021. If the parties are unable to agree on the language of such a short overview, they are directed
          Case 1:20-cr-00523-GHW Document 18 Filed 02/21/21 Page 2 of 2



to notify the Court of that fact by the same date.

       SO ORDERED.

Dated: February 21, 2021
                                                         __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                     2
